Citation Nr: 0933803	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  06-21 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability, to include arthritis, 
degenerative disc or joint disease, and spondylosis, prior to 
November 13, 2008.

2.  Entitlement to an initial rating in excess of 10 percent 
for a cervical spine disability, to include arthritis, 
degenerative disc or joint disease, and spondylosis, between 
November 13, 2008 and March 17, 2009.

3.  Entitlement to an initial rating in excess of 30 percent 
for a cervical spine disability, to include arthritis, 
degenerative disc or joint disease, and spondylosis, since 
March 17, 2009.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to April 
1980, July 1999 to March 2000, and August 2004 to October 
2005, with additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted entitlement to 
service connection for arthritis of the cervical spine and 
assigned an initial 10 percent rating.

This appeal was subject to a prior remand by the Board in 
September 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has been returned to the Board for 
further appellate review.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a videoconference hearing from Columbia, South 
Carolina in November 2006 to present testimony regarding an 
increased rating for his service-connected cervical spine 
condition.  The hearing transcript has been associated with 
the claims file.




FINDINGS OF FACT

1.  Prior to November 13, 2008, the Veteran's cervical spine 
disability was primarily manifested by forward flexion of 
greater than 30 degrees with combined range of motion of 
greater than 170 degrees.

2.  Between November 13, 2008 and March 17, 2009, the 
Veteran's cervical spine disability was primarily manifested 
by forward flexion of 20 degrees with combined range of 
motion less than 170 degrees.

3.  As of March 17, 2009, the Veteran's cervical spine 
disability was primarily manifested by forward flexion of 10 
degrees, with an additional 4 degree limitation of motion 
upon repetitive use, but at worst there was no ankylosis of 
the entire cervical spine. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for the Veteran's cervical spine disability are not 
met prior to November 13, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010, 5237 
(2008).

2.  The criteria for an initial rating in excess of 10 
percent for the Veteran's cervical spine disability are met 
between November 13, 2008 and March 17, 2009.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Codes 5010, 5237 (2008).

3.  The criteria for an initial rating in excess of 30 
percent for the Veteran's cervical spine disability are not 
met as of March 17, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5010, 5237 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2008).  

Due to the nature of the Veteran's claim, as it is 
specifically an appeal of the initial rating assigned in 
conjunction with the grant of service connection for 
arthritis of the cervical spine, adequate notice was not 
delivered prior to the initial assignment of the rating.  
However, once service connection is granted, the claim is 
substantiated and prior notice defects are rendered non-
prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
Thus, VA's duty to notify with respect to the cervical spine 
claim has been satisfied.

Nonetheless, in May 2006, the AOJ notified the Veteran of 
information and evidence necessary to substantiate the claim 
for a higher initial rating.  A prior March 2006 notice 
letter also provided the Veteran with the process by which 
effective dates are assigned and disability ratings are 
determined, explaining that ratings are assigned from 0 to 
100 percent, based on the rating schedule, depending on the 
nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  No further notification is required 
for this initial rating claim.  

VA also has a duty to assist the Veteran with respect to his 
claims for benefits in accordance with 38 U.S.C.A. § 5103A 
(West 2002) and 38 C.F.R. § 3.159(c) (2008).  In this case, 
service treatment records have been associated with the 
claims file.  All identified and available post-service 
treatment records pertaining to the cervical spine condition 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  The duty to assist has been 
fulfilled.




Disability Evaluation

The Veteran seeks a higher evaluation for his service-
connected cervical spine disability, evaluated as 10 percent 
disabling prior to March 17, 2009, at which time an increase 
to 30 percent was granted.  Disability evaluations are 
determined by application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. Part 
4 (2008).  When a question arises as to which of two ratings 
applies under a particular diagnostic code (DC), the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 
C.F.R. § 4.3 (2008). 

When rating the Veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Service connection was established for arthritis of the 
cervical spine by rating decision in March 2006.  The 
condition was initially evaluated as 10 percent disabling 
under DC 5010-5237.   

The rating schedule, at DC 5010, directs that arthritis due 
to trauma be rated as degenerative arthritis under 38 C.F.R. 
§ 4.71a, DC 5003.  Under that code, the schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  38 C.F.R. § 4.71a, DC 5003.  Notes following that 
code indicate that a separate rating for arthritis will not 
be combined with ratings based on limitation of motion.  
Instead, a separate rating for arthritis is only for 
application when limitation of motion of a given joint is 
noncompensable.

Thus, the Board's attention is directed to the diagnostic 
criteria for limitation of motion pertinent to the spine, 
which are found at 38 C.F.R. § 4.71a in the General Rating 
Formula for Diseases and Injuries of the Spine.  

This formula provides a 10 percent disability rating for 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent disability rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent disability rating is assigned for 
unfavorable ankylosis of the entire cervical spine. A 100 
percent disability rating is assigned for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, supra. 

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal combined range of motion of the cervical 
spine is 340 degrees.  Normal ranges of motion for each 
component of spinal motion provided are the maximum usable 
for calculating the combined range of motion.  Id. at Note 2.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system,  38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v.  
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  With full 
consideration of the foregoing, the applicable time periods 
pertinent to this claim will be discussed in turn.  

Prior to November 13, 2008

The Veteran was afforded a VA examination for his spine in 
January 2006.  At that time, the Veteran's primary complaint 
was that he experienced muscle spasms with tightness 
throughout his neck since the time of a motor vehicle 
accident during service.  The Veteran also asserts that his 
cervical pain causes headaches; however, the headaches are 
separately compensated and will not be considered in 
conjunction with evaluation of the cervical spine disability.  
See Rating decision, March 2006.  

Upon examination, the Veteran described pain that was 
intermittent without radiation or any noted effect on the 
Veteran's ability to walk.  The Veteran denied receiving any 
surgery, injections, or physical therapy, and indicated that 
he had a good response to oral medications alone.  The 
examiner noted that the Veteran's condition was aggravated by 
poor body mechanics during sleep that caused increased pain 
the following day.  The diagnosed degenerative joint disease 
of the cervical spine, with specific degenerative disc 
disease at C4 was reported as not affecting the Veteran's 
occupation, but impacting his chores and sleep.  VA 
examination, January 2006.  

The Veteran's range of motion of the cervical spine was 
evaluated as the following, in degrees: 

Forward
Flexion
Extensio
n
Lt. 
Flexion
Rt. 
Flexion
Lt. 
Rotation
Rt. 
Rotation
40
40
10*
40
20*
40
	The above measurements were obtained without pain.  Further 
left lateral flexion to 30 degrees, and left lateral rotation 
to 32 degrees were attainable with pain.  Id.  However, 
giving the Veteran the full benefit of the doubt, combined 
range of motion is calculated using the pain free 
measurements only, as indicated by the asterisks above.  
Thus, the combined cervical spine range of motion was 190 
degrees without pain.  The Board also notes that the examiner 
appears to have stopped lateral rotation measurements at 40 
degrees, although 80 degrees is normal rotation of the 
cervical spine pursuant to 38 C.F.R. § 4.71a, Note 2, supra.  
VA examination, January 2006.  Nonetheless, the examiner's 
measurements are the best available evidence of the Veteran's 
range of motion of the cervical spine in this time period, 
and if there was an error in not pursuing full rotation, that 
error would be in the Veteran's favor.  Thus, there can be no 
prejudice to the Veteran, and the examination is found to be 
adequate for rating purposes.  

	Based upon these measurements, the Veteran does not exhibit 
forward flexion of the cervical spine less than 30 degrees, 
nor a combined range of motion of the less than 170 degrees.  
Furthermore, although muscle spasms and tenderness were 
observed, the Veteran's gait was normal and there was no 
noted abnormal spinal contour.  Also, neurological 
examination was normal and the Veteran's range of motion was 
not additionally limited by pain, fatigue, weakness or lack 
of endurance following repetitive use.  VA examination, 
January 2006.  As such, the Board finds no basis upon which a 
rating in excess of 10 percent is warranted prior to November 
13, 2008.  38 C.F.R. § 4.71a; DeLuca, supra. 

Between November 13, 2008 and March 17, 2009

The Veteran disagreed with the initial assignment of a 10 
percent rating for his cervical spine condition, and in the 
process of the ensuing appeal a VA physical therapy regimen 
was established in October 2008.  At the initial physical 
therapy consultation on October 23, 2008, the Veteran's range 
of motion of the cervical spine was evaluated as follows in 
degrees where "WNL" is interpreted as within normal limits:

Forward
Flexion
Extensi
on
Lt. 
Flexion
Rt. 
Flexion
Lt. 
Rotation
Rt. 
Rotation
WNL 
40
20
WNL
40
WNL
At the Veteran's second VA physical therapy treatment session 
on November 13, 2008, the Veteran reported experiencing some 
temporary relief following treatment and use of a prescribed 
cervical pillow.  However, the range of motion measurements 
obtained on this date reflect a significantly higher degree 
of limitation, as follows:
 
Forward
Flexion
Extensi
on
Lt. 
Flexion
Rt. 
Flexion
Lt. 
Rotation
Rt. 
Rotation
20
15
20
WNL
15
15
Based on the objective range of motion measurements obtained 
on November 13, 2008, the Board finds that the Veteran 
exhibited forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees, which is 
consistent with the criteria for a 20 percent evaluation.  
Neurological evaluation remained normal, and there is no 
indication of additional impairment or functional loss beyond 
that exhibited upon range of motion.  VA physical therapy 
notation, November 2008; see also 38 C.F.R. §§ 4.40, 4.45.  
As such, a 20 percent evaluation, and no higher, is warranted 
as of November 13, 2008.  The Board concludes that a 20 
percent evaluation is not warranted prior to November 13, 
2008, as the physical therapy notation from merely weeks 
before this date shows a less severe cervical impairment that 
more nearly approximates the lower 10 percent evaluation.  VA 
treatment record, October 2008.  

As of March 17, 2009

As a result of the Veteran's continued appeal of the initial 
rating assigned in conjunction with the grant of service 
connection for arthritis of the cervical spine, a subsequent 
VA examination was afforded to the Veteran in March 2009.  At 
that time, the Veteran reported constant pain with increasing 
frequency, duration, and intensity, as well as pain that 
radiates up the neck and down into the upper back.  The 
Veteran reports that his activities of daily living are now 
affected by the pain and that he has severe flare ups of pain 
on a daily basis.  The Veteran reported use of multiple 
assistive devices including a spine traction machine, heating 
pads, hot showers and baths, and hot water bottles with poor 
response.  VA examination, March 2009.  

The range of motion of the cervical spine was evaluated as 
follows: 

Forward
Flexion
Extensi
on
Lt. 
Flexion
Rt. 
Flexion
Lt. 
Rotation
Rt. 
Rotation
10
8
10
10
8
8
Each motion was accompanied by pain.  The range of motion 
described above was further limited by pain following 
repetitive use that resulted in a four degree further 
reduction in flexion, i.e. forward flexion to 6 degrees.  
Moderate spasm with tenderness was also noted after 
repetitive use.  VA examination, March 2009. 

Based upon these range of motion measurements, as of March 
17, 2009, the Veteran exhibited forward flexion of the 
cervical spine of 15 degrees or less, consistent with the 
rating criteria for a 30 percent evaluation.  However, the 
Board finds that a rating in excess of 30 percent is not 
warranted.  

As remaining mobility of the cervical spine is found on the 
most recent examination, even after repetitive use, although 
that range of motion is limited, there is by definition no 
ankylosis, which is fixation or the absence of movement of a 
joint.  VA examination, March 2009; see also Dorland's 
Illustrated Medical Dictionary 94 (31st ed. 2007) (defining 
ankylosis).  A rating in excess of 30 percent for cervical 
spine disability requires unfavorable ankylosis of the entire 
cervical spine, or ankylosis of the spine in its entirety.  
38 C.F.R. § 4.71a, supra.  Neither is the case here.  

Conclusion

The Board has also duly considered whether a higher rating is 
warranted based on a greater limitation of motion due to pain 
on use, including during flare-ups.  However, the holding in 
DeLuca does not require an increased rating in this case 
because, although there is greater limitation of motion upon 
repetitive use, it does not rise to the level of severity 
contemplated by the next higher evaluation.  Specifically, 
the next higher 40 percent rating requires a severity of 
symptoms consistent with unfavorable ankylosis of the entire 
spine.  Unfavorable ankylosis is defined for VA purposes as a 
condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 5 
(2008).  As none of the above, nor symptoms of an equivalent 
degree, are demonstrated in this case, even when DeLuca is 
considered, a higher 40 percent rating is not warranted.

The merits of a separate evaluation for the Veteran's 
described neurological symptoms were also considered.  
However, upon most recent examination there was full motor 
strength with symmetrical bulk and tone.  Deep tendon 
reflexes and sensory to light touch were intact.  As such, 
the examiner diagnosed "cervical degenerative disc disease 
with subjective, but not objective evidence of cervical 
radiculopathy."  VA examination, March 2009.  In the absence 
of objective clinical indicators of neurological impairment, 
the Board finds that a separate evaluation based upon the 
Veteran's description of radiating pain is not warranted at 
this time. 

The Board also notes that the Veteran's diagnosed cervical 
spondylosis and cervical degenerative disc disease with 
subjective neurological symptoms could be construed as 
intervertebral disc syndrome (IVDS).  IVDS may be evaluated 
under the same General Formula criteria previously described, 
but can also be evaluated on the basis of incapacitating 
episodes, defined as periods of acute signs and symptoms due 
to IVDS that require bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Note 
1.  However, in this case, the Veteran denies any prescribed 
bedrest due to incapacitating episodes.  VA examination, 
March 2009.  As such, an evaluation in excess of 30 percent 
is not warranted based upon the Formula for Rating IVDS on 
Incapacitating Episodes.  

In sum, the Board finds that after consideration of the 
Veteran's full disability picture pertinent to the cervical 
spine, application of the relevant rating criteria warrants a 
10 percent rating prior to November 13, 2008, a 20 percent 
rating from November 13, 2008 to March 17, 2009, and a 30 
percent rating since March 17, 2009.  

Finally, in reaching the above decision, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the appellant, as required by the holding of 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), including the provisions regarding extraschedular 
ratings.  The Board finds that the evidence of record does 
not present "an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2008); see also Thun v. Peake, 22 Vet. App. 
111, 115-16 (2008) (referral for extraschedular rating 
warranted only where level of disability is not contemplated 
by rating schedule and disability picture exhibits other 
related factors showing unusual or exceptional disability 
picture).  


ORDER

Prior to November 13, 2008, an initial rating in excess of 10 
percent for cervical spine disability, to include arthritis, 
degenerative disc or joint disease, and spondylosis, is 
denied.

Entitlement to a 20 percent initial rating for the Veteran's 
cervical spine disability, effective from November 13, 2008 
to March 17, 2009, is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

As of March 17, 2009, an initial rating in excess of 30 
percent for a cervical spine disability, to include 
arthritis, degenerative disc or joint disease, and 
spondylosis, is denied. 


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


